DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant successfully overcomes the previously presented 101 rejections. 
In view of the references sited in the IDS dated 09/28/2021 the previously allowable subject matter has been reexamined and new art has been applied.  Adanny in view of Shunsuke (JP Patent 2015226114) and Nitzan (U.S. PG Pub 20090204056 A1) has been applied and claims 1 and 11 are rejected under a 103 rejection has been made to the previously identified allowable subject matter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ transformation module” in claim 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing module” in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny et al (U.S. PG Pub 20140249522 A1) in view of Nitzan (U.S. PG Pub 20090204056 A1) and in further view of Shunsuke (JP Patent 2015226114) from the IDS filed 09/28/2021.
Regarding claims 1, Adanny teaches a skin care device comprising: an electrode module which has at least a pair of contact electrodes configured for outputting an alternating current to a skin ([0033] teaches a electrodes for delivering stimulation voltage to skin; Fig 4, 5 and 7 elements (216) teach electrodes capable of outputting A/C current); a transformation module which amplifies an alternating current voltage to be applied to output the amplified alternating current voltage to the electrode module ([0040] teaches a RF output transformer; Figs  5, and 7 teaches a transformer connecting the voltage source (200) to rest of the device see highlighted below. These are commonly used in the art to amplify the voltage across from one A/C circuit to another); a sensing module which senses a refined current signal with noise removed from the current signal, of the transformation module (Fig 7 teaches a sensing element (700) that senses the current flowing to the electrodes; Fig 4 and 7 teach a isolation transformer and capacitor that can filter out noise, which filters out ); and a control module which determines a state of the skin care device based on sensed signal output from the sensing module, and controls a current output of the electrode module based on the state of the skin care device (Figs 4,5, and 7 element 432 teaches a control module for controlling the output signals; [0038]-[0039] teaches a control limiter or control system cuts off the pulse when sensed resistance or current reaches above a threshold value. This means the current that is output to the electrodes when the device determines the state of the device to be unsafe based on the sensed signals), wherein the control module blocks a current output of the electrode module when the skin care device is in a fixed state ([0038]-[0039] teaches a control limiter or control system cuts off the pulse when sensed resistance or current reaches above a threshold value. This can occur when the device is in a fixed state). However, Adanny fails to teach wherein the sensing module converts a refined current signal with noise removed from the current signal into a sensed voltage signal to output the sensed voltage signal, and wherein the control module determines the state of the skin care device based on the sensed voltage signal when determining that the skin care device enters a rubbing sensing mode, determines that the skin care device is in a rubbed state when a fluctuation size of the sensed voltage signal is a set size or more, and determines that the skin care device is in a fixed state when the fluctuation size of the sensed voltage signal is smaller than the set size.
Shunsuke teaches a device in the same field of endeavor, wherein a control module determines the state of the skin care device based on a sensed current signal when determining that the skin care device enters a rubbing sensing mode, determines that the skin care device is in a rubbed state when a fluctuation size of the sensed current signal is a set size or more, and determines that the skin care device is in a fixed state when the fluctuation size of the sensed current signal is smaller than the set size ([0011] teaches that when a threshold value is reached during placement of the electrode on skin that the processor determines the device is not moving and lowers the output; [0012] teaches that when the threshold is not reached, the output changes back to the higher output value since it is determined the device is in motion; [0037] teaches changing the stimulating output by determine the device is being displaced i.e. rubbed or not displaced based on changes in a sensed signal; [0038] teaches the determination unit senses the transition value between two recorded currents during a time interval, and if the transition value is determined to be lower than a threshold value, then it is determined that the electrode has not been displaced. It further teaches that is the transition value is greater than the threshold value the electrode is determined to have been displaced and is in a rubbing state when this happens the counter is reset and the output is increased to the initial output if lowered earlier; [0041] teaches the output drops when the transition value is lower than the threshold value; [0044]). However, Shunsuke fail to teach wherein the sensing module converts a refined current signal with noise removed from the current signal into a sensed voltage signal to output the sensed voltage signal so the determination is based on a voltage current signal.
Nitzan teaches a device in the same field of endeavor, comprising a sensing means for determining changes in current, wherein a current to voltage converter is used for converting the sensed current into a voltage output for adjusting and controlling the voltage source and stimulation parameters ([0022]-[0023]).
It would have been obvious to one of ordinary skill in the art, to have modified Adanny to include the current to voltage converted to convert the sensed current to a voltage output, as taught by Nitzan, to allow the control module to adjust the stimulation parameters based on a sensed voltage rather than the current as is commonly done and well known in the art and further modify the teachings of Adanny, wherein the control module determines the state of the skin care device based on the sensed voltage signal when determining that the skin care device enters a rubbing sensing mode, determines that the skin care device is in a rubbed state when a fluctuation size of the sensed voltage signal is a set size or more, and determines that the skin care device is in a fixed state when the fluctuation size of the sensed voltage signal is smaller than the set size, as taught by Shunsuke, in order to control stimulation output in order to prevent burns from excessive temperature rises (Shunsuke [0007]; [0044]).
Regarding claim 5, the modified invention of Adanny teaches claim 1, wherein the control module determines whether the skin care device enters a rubbing sensing mode based on the sensed voltage signal, however fails to teach, wherein the control module determines that the skin care device enters the rubbing sensing mode when a slope of the sensed voltage signal is a minimum set slope or less, or an amplitude of the sensed voltage signal is smaller than a set amplitude during a set time.
Shunsuke teaches a device in the same field of endeavor, wherein the control module determines that the skin care device enters the rubbing sensing mode when a slope of the sensed voltage signal is a minimum set slope or less, or an amplitude of the sensed voltage signal is smaller than a set amplitude during a set time ([0038] teaches the determination unit senses the transition value between two recorded currents during a time interval, wherein a transition value is just the difference between the two points also known as the absolute value of the slope. If the transition value is determined to be lower than a threshold value or maximum slope wherein the minimum slope would be zero, then it is determined that the electrode has not been displaced. It further teaches that is the transition value is greater than the threshold value the electrode is determined to have been displaced and is in a rubbing state when this happens the counter is reset and the output is increased to the initial output if lowered earlier; [0041] teaches the output drops when the transition value is lower than the threshold value and determined to be in a stationary mode, therefore when the transition value is greater than the threshold the device is determined to have entered the rubbing state; [0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified the teaching of Adanny wherein the control module determines whether the skin care device enters a rubbing sensing mode based on the sensed voltage signal, and determines that the skin care device enters the rubbing sensing mode when a slope of the sensed voltage signal is a minimum set slope or less, or an amplitude of the sensed voltage signal is smaller than a set amplitude during a set time, as taught by Shunsuke, in order to determine whether the device is or isn’t beling sufficiently displaced and therefore control the output based on this determination to prevent burn from excessive heating caused by insufficient movement of the therapy device.
Regarding claim 6, the modified invention of Adanny teaches claim 5, however fails to teach, wherein the control module determines that the skin care device is in a rubbed state when the slope of the sensed voltage signal exceeds the minimum set slope and is smaller than a maximum set slope.
Shunsuke teaches a device in the same field of endeavor, wherein the control module determines that the skin care device is in a rubbed state when the slope of the sensed voltage signal exceeds the minimum set slope ([0038] teaches the determination unit senses the transition value between two recorded currents during a time interval, wherein a transition value is just the difference between the two points also known as the absolute value of the slope. If the transition value is determined to be lower than a threshold value or maximum slope wherein the minimum slope would be zero, then it is determined that the electrode has not been displaced. It further teaches that is the transition value is greater than the threshold value the electrode is determined to have been displaced and is in a rubbing state when this happens the counter is reset and the output is increased to the initial output if lowered earlier; [0041] teaches the output drops when the transition value is lower than the threshold value and determined to be in a stationary mode, therefore when the transition value is greater than the threshold the device is determined to have entered the rubbing state; [0052]) and is smaller than a maximum set slope ([0026] teaches the processing unit calculating the average value within a predetermined time and whether the electrode is applied to the skin or not; [0032] teaches that if the average threshold data is less than 16 than it is determined that the  wherein if it drops below 16, the transition value would be greater than an acceptable value; [0046] teaches that if the average confirmed data drops below 16, then the device is determined to be off the skin of the patient and the output is returned to the initial output; [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified the teaching of Adanny wherein the control module determines that the skin care device is in a rubbed state when the slope of the sensed voltage signal exceeds the minimum set slope and is smaller than a maximum set slope, as taught by Shunsuke, in order to allow for the determination unit to sense that the device is or isn’t being displaced and determine that the device is or is not in contact with the patients skin based on the changes of the sensed signal during a time interval and therefore be able to change the output to provide sufficient therapy to the patient while preventing burns from prolonged exposure to a single area.
Regarding claim 9, the modified invention of Adanny teaches claim 1, however fails to teach wherein the control module controls to re-output a current when a set time elapses after blocking the current output of the electrode module.
Shunsuke teaches a device in the same field of endeavor, wherein the control module controls to re-output a current when a set time elapses after blocking the current output of the electrode module ([0037]-[0038] teaches having a predetermined determination time, such that if the determination unit determines that the device has been sufficiently displaced within the predetermined determination time, then the output is no longer blocked and returns to the initial higher output; [0052] teaches that after the output is dropped, if the threshold is then reached during the predetermined determination time, the device is determined to no longer be static and the output level returns to the higher output level).
It would have been obvious to one of ordinary skill in the art, to have further modified the device of Adanny wherein the control module controls to re-output a current when a set time elapses after blocking the current output of the electrode module, as taught by Shunsuke, in order to allow for the device to automatically return to the desired therapy output levels when the device changes from a static to rubbing state to provide sufficient therapy while preventing burns.
Regarding claim 10, the modified invention of Adanny teaches claim 1, wherein the control module blocks the alternating current voltage applied to the transformation module when determining that the skin care device is in a fixed state, and applies the alternating current voltage to the transformation module when the set time elapses after blocking the alternating current voltage.
Shunsuke teaches a device in the same field of invention, wherein the control module blocks the alternating current voltage applied to the transformation module when determining that the skin care device is in a fixed state, and applies the alternating current voltage to the transformation module when the set time elapses after blocking the alternating current voltage ([0037]-[0038] teaches having a predetermined determination time, such that if the determination unit determines that the device is static and the output is lowered during the next determination time window, and then when it has been determined that the device has sufficiently displaced within the next predetermined determination time, then the output is no longer blocked and returns to the initial higher output; [0052] teaches that the output is dropped during the next determination window when it was determined the device was not being displaced, and that after the output has been dropped, if the threshold is then reached during the next predetermined determination time, the device is determined to no longer be static and the output level returns to the higher output level).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Adanny wherein the control module blocks the alternating current voltage applied to the transformation module when determining that the skin care device is in a fixed state, and applies the alternating current voltage to the transformation module when the set time elapses after blocking the alternating current voltage, as taught by Shunsuke, in order to have the system automatically control the increase and decrease of the applied therapy, in order to prevent human control errors and unsure sufficient therapy levels while preventing burns.
Claim 2-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny et al (U.S. PG Pub 20140249522 A1) in view of Nitzan (U.S. PG Pub 20090204056 A1) and in further view of Shunsuke (JP Patent 2015226114) as applied to claim 1 above, and further in view of John et al (U.S.PG Pub 20060149337 A1).
Regarding claim 2 , the modified invention of Adanny teaches claim 1, however fails to teach the device comprising: an input module which outputs a first alternating current voltage to the transformation module according to a control of the control module; and an input module which outputs a second alternating current voltage to the transformation module according to the control of the control module, and wherein a waveform of the first alternating current voltage is an inverted waveform having a phase difference of 180 degrees from a waveform of the second alternating current voltage.
John teaches a device in the same field of endeavor, wherein  an input module which outputs a first alternating current voltage to the transformation module according to a control of the control module; and an input module which outputs a second alternating current voltage to the transformation module according to the control of the control module (fig 2a and 5b element 42 and 52 respectively teach a partial signal creator, which creates at two partial signals from a base signal and inputs the first partial signal and second partial signal into a signal router (transformer)), and wherein a waveform of the first alternating current voltage is an inverted waveform (Fig 4b H) having a phase difference of 180 degrees from a waveform of the second alternating current voltage ([0066] teaches a first and second partial signal wherein the signal can be inverted, phase shifted, and rescaled; Fig 2a element 42 ). However, John fails to teach wherein the first A/c signal is from a first input module and the second A/C signal is from as second input module. Although it would have been an obvious design choice to one of ordinary skill in the art to have the partial signal creator comprise two separate modules to generate the first and second partial signals.
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Adanny to have a first input module which outputs a first alternating current voltage to the transformation module according to a control of the control module; and a second input module which outputs a second alternating current voltage to the transformation module according to the control of the control module, and wherein a waveform of the first alternating current voltage is an inverted waveform having a phase difference of 180 degrees from a waveform of the second alternating current voltage in order to modulate the signals and maintain the intended field summation of the stimulation in the target tissue depending on the desired therapy program (John [0066]).
Regarding claim 3 the modified invention of Adanny teaches claim 1, however fails to teach, wherein the transformation module sums a first alternating current voltage and a second alternating current voltage which are applied through a primary side to generate a summed alternating current voltage, and amplifies the summed alternating current voltage to an output alternating current voltage having a set voltage.
John teaches a device in the same field of endeavor, wherein the transformation module sums a first alternating current voltage and a second alternating current voltage which are applied through a primary side to generate a summed alternating current voltage (fig 2a element 44 teaches a signal router (transformer) which can alter the partial signals and sums the partial signals to generate a desired signal vector; [0059]-[0060] teaches two partial signals and their summed output signal), and amplifies the summed alternating current voltage to an output alternating current voltage having a set voltage ([0046] teaches the stimulation signals being amplified to generate a desired signal output for treatment; [0051]; Fig 2a element 44 teaches the signal router comprising an amplifier).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Adanny, to have the transformation module sum a first alternating current voltage and a second alternating current voltage which are applied through a primary side to generate a summed alternating current voltage, and amplifies the summed alternating current voltage to an output alternating current voltage having a set voltage, as taught by John, in order to produce the desired therapeutic vector fields, to stimulate target areas, without negatively affecting surround tissue, (John [0005]; [0049]; [0060]).
Regarding claim 4, the modified invention of Adanny teaches claim 1, however fails to teach, wherein the sensing module filters a signal in a set frequency band or more from the current signal sensed at the primary side of the transformation module to generate the refined current signal.
John teaches an invention in the same field of endeavor, wherein a sensing subsystem, filters the sensed signal in a set frequency band ([0048] teaches that the sensing subsystem can perform processing of sensed data, such as filtering; [0074] teaches the sensor having a low pass cut-off of 250Hz).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Adanny, to have the sensing module comprise a filter to filters a signal in a set frequency band or more from the current signal sensed at the primary side of the transformation module to generate the refined current signal, as taught by John, in order to remove unwanted frequencies and enable separation of stimulus artefact from a biological rhythm at the same frequency as the modulation of the vector field (john [0074]).
Claim 11, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny et al (U.S. PG Pub 20140249522 A1) in view of Shunsuke (JP Patent 2015226114) from the IDS filed 09/28/2021.
Regarding claim 11, Adanny teaches a method for controlling a skin care device, the method comprising: applying an alternating current to a skin through at least a pair of contact electrodes (Fig 4 and 7 teach a device where a power source transmits a signal through an isolation transformer to electrodes for stimulation; [0033] teaches a electrodes for delivering stimulation voltage to skin; Fig 4, 5 and 7 elements (216) teach electrodes capable of outputting A/C current); sensing a voltage fluctuation according to the application of the alternating current (Fig 7 teaches a sensing element (700) that senses the current flowing to the electrode and skin impedance and therefore is naturally sensing the voltage fluctuation of the signal; [0015] teaches sensing the skin impedance of the skin to control the output of the stimulation; [0023]; [0038]-[0039]); determining a state of a skin care device based on the sensed current and impedance; and blocking the alternating current applied to the skin, when it is determined that the skin care device is in a fixed state ([0038]-[0039] teaches determining the state of the device during use and controlling the output of stimulation based on the sensed changes of impedance and current. The examiner notes that if the device is sensing and controlling the impedance and current of the signal then the voltage is naturally sensing and controlling based off the voltage as well. It would be obvious to use voltage instead of either current or impedance based off of the equation Voltage = Current x Resistance. The control module can than being blocking the signal when they surpass a threshold value. This block may occur when the device is in a fixed state). However, Adanny fails to teach, wherein the determining of the state of the skin care device determines that the skin care device is in a rubbed state when the fluctuation size of the sensed voltage signal converted in the sensing of the voltage fluctuation is a set size or more, and determines that the skin care device is in a fixed state when the fluctuation size of the sensed voltage signal is smaller than the set size.
Shunsuke teaches a device in the same field of invention, wherein a control module determines the state of the skin care device based on a sensed current signal when determining that the skin care device enters a rubbing sensing mode, determines that the skin care device is in a rubbed state when a fluctuation size of the sensed current signal is a set size or more, and determines that the skin care device is in a fixed state when the fluctuation size of the sensed current signal is smaller than the set size ([0011] teaches that when a threshold value is reached during placement of the electrode on skin that the processor determines the device is not moving and lowers the output; [0012] teaches that when the threshold is not reached, the output changes back to the higher output value since it is determined the device is in motion; [0037] teaches changing the stimulating output by determine the device is being displaced i.e. rubbed or not displaced based on changes in a sensed signal; [0038] teaches the determination unit senses the transition value between two recorded currents during a time interval, and if the transition value is determined to be lower than a threshold value, then it is determined that the electrode has not been displaced. It further teaches that is the transition value is greater than the threshold value the electrode is determined to have been displaced and is in a rubbing state when this happens the counter is reset and the output is increased to the initial output if lowered earlier; [0041] teaches the output drops when the transition value is lower than the threshold value; [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the invention of Adanny wherein the determining of the state of the skin care device determines that the skin care device is in a rubbed state when the fluctuation size of the sensed voltage signal converted in the sensing of the voltage fluctuation is a set size or more, and determines that the skin care device is in a fixed state when the fluctuation size of the sensed voltage signal is smaller than the set size, as taught by, Shunsuke, in order to control the output of the therapy signal such that when the deice is static the output is reduced to prevent burns from prolonged exposure to a single area, and when the device is in a rubbing state the output is increase to a level for providing sufficient therapy (Shunsuke [0007]; [0044]).
Regarding claim 15, the modified invention of Adanny teaches claim 11, wherein the control module determines whether the skin care device enters a rubbing sensing mode based on the sensed voltage signal, however fails to teach, wherein the control module determines that the skin care device enters the rubbing sensing mode when a slope of the sensed voltage signal is a minimum set slope or less, or an amplitude of the sensed voltage signal is smaller than a set amplitude during a set time.
Shunsuke teaches a device in the same field of endeavor, wherein the control module determines that the skin care device enters the rubbing sensing mode when a slope of the sensed voltage signal is a minimum set slope or less, or an amplitude of the sensed voltage signal is smaller than a set amplitude during a set time ([0038] teaches the determination unit senses the transition value between two recorded currents during a time interval, wherein a transition value is just the difference between the two points also known as the absolute value of the slope. If the transition value is determined to be lower than a threshold value or maximum slope wherein the minimum slope would be zero, then it is determined that the electrode has not been displaced. It further teaches that is the transition value is greater than the threshold value the electrode is determined to have been displaced and is in a rubbing state when this happens the counter is reset and the output is increased to the initial output if lowered earlier; [0041] teaches the output drops when the transition value is lower than the threshold value and determined to be in a stationary mode, therefore when the transition value is greater than the threshold the device is determined to have entered the rubbing state; [0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified the teaching of Adanny wherein the control module determines whether the skin care device enters a rubbing sensing mode based on the sensed voltage signal, and determines that the skin care device enters the rubbing sensing mode when a slope of the sensed voltage signal is a minimum set slope or less, or an amplitude of the sensed voltage signal is smaller than a set amplitude during a set time, as taught by Shunsuke, in order to determine whether the device is or isn’t beling sufficiently displaced and therefore control the output based on this determination to prevent burn from excessive heating caused by insufficient movement of the therapy device.
Regarding claim 16, the modified invention of Adanny teaches claim 15, however fails to teach, wherein the control module determines that the skin care device is in a rubbed state when the slope of the sensed voltage signal exceeds the minimum set slope and is smaller than a maximum set slope.
Shunsuke teaches a device in the same field of endeavor, wherein the control module determines that the skin care device is in a rubbed state when the slope of the sensed voltage signal exceeds the minimum set slope ([0038] teaches the determination unit senses the transition value between two recorded currents during a time interval, wherein a transition value is just the difference between the two points also known as the absolute value of the slope. If the transition value is determined to be lower than a threshold value or maximum slope wherein the minimum slope would be zero, then it is determined that the electrode has not been displaced. It further teaches that is the transition value is greater than the threshold value the electrode is determined to have been displaced and is in a rubbing state when this happens the counter is reset and the output is increased to the initial output if lowered earlier; [0041] teaches the output drops when the transition value is lower than the threshold value and determined to be in a stationary mode, therefore when the transition value is greater than the threshold the device is determined to have entered the rubbing state; [0052]) and is smaller than a maximum set slope ([0026] teaches the processing unit calculating the average value within a predetermined time and whether the electrode is applied to the skin or not; [0032] teaches that if the average threshold data is less than 16 than it is determined that the  wherein if it drops below 16, the transition value would be greater than an acceptable value; [0046] teaches that if the average confirmed data drops below 16, then the device is determined to be off the skin of the patient and the output is returned to the initial output; [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified the teaching of Adanny wherein the control module determines that the skin care device is in a rubbed state when the slope of the sensed voltage signal exceeds the minimum set slope and is smaller than a maximum set slope, as taught by Shunsuke, in order to allow for the determination unit to sense that the device is or isn’t being displaced and determine that the device is or is not in contact with the patients skin based on the changes of the sensed signal during a time interval and therefore be able to change the output to provide sufficient therapy to the patient while preventing burns from prolonged exposure to a single area.
Regarding claim 19, the modified invention of Adanny teaches claim 11, however fails to teach wherein the control module controls to re-output a current when a set time elapses after blocking the current output of the electrode module.
Shunsuke teaches a device in the same field of endeavor, wherein the control module controls to re-output a current when a set time elapses after blocking the current output of the electrode module ([0037]-[0038] teaches having a predetermined determination time, such that if the determination unit determines that the device has been sufficiently displaced within the predetermined determination time, then the output is no longer blocked and returns to the initial higher output; [0052] teaches that after the output is dropped, if the threshold is then reached during the predetermined determination time, the device is determined to no longer be static and the output level returns to the higher output level).
It would have been obvious to one of ordinary skill in the art, to have further modified the device of Adanny wherein the control module controls to re-output a current when a set time elapses after blocking the current output of the electrode module, as taught by Shunsuke, in order to allow for the device to automatically return to the desired therapy output levels when the device changes from a static to rubbing state to provide sufficient therapy while preventing burns.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny et al (U.S. PG Pub 20140249522 A1) in view of in view of Shunsuke (JP Patent 2015226114) as applied to claim 11 and in further view of John et al (U.S.PG Pub 20060149337 A1).
Regarding claim 12, Adanny teaches claim 11, however, fails to teach wherein the applying of the alternating current comprises applying an amplified output alternating current voltage to the pair of contact electrodes by summing a first alternating current voltage and a second alternating current voltage which have waveforms inverted with each other and then amplifying the summed alternating current voltage to an output alternating current voltage having a set voltage.
John teaches an invention, in the same field of endeavor, wherein the applying of the alternating current comprises applying an amplified output alternating current voltage to the pair of contact electrodes by summing a first alternating current voltage and a second alternating current voltage (fig 2a element 44 teaches a signal router (transformer) which can alter a first and second partial signals and sums the partial signals to generate a desired signal vector; [0059]-[0060] teaches two partial signals and their summed output signal), which have waveforms inverted with each other ([0066] teaches a first and second partial signal wherein the signal can be inverted, phase shifted, and rescaled; Fig 2a element 42; Fig 4b (H)) and amplifies the summed alternating current voltage to an output alternating current voltage having a set voltage ([0046] teaches the stimulation signals being amplified to generate a desired signal output for treatment; [0051]; Fig 2a element 44 teaches the signal router comprising an amplifier).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Adanny, to have the transformation module sum a first alternating current voltage and a second alternating current voltage which have inverted waveforms of each other which are applied through the transformer/signal router to generate a summed alternating current voltage, and amplifies the summed alternating current voltage to an output alternating current voltage having a set voltage, as taught by John, in order to produce the desired therapeutic vector fields, to stimulate target areas, without negatively affecting surround tissue, (John [0005]; [0049]; [0060]).
Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny et al (U.S. PG Pub 20140249522 A1) in view of in view of Shunsuke (JP Patent 2015226114)  as applied to claim 11, and in further view of Nitzan (U.S. PG Pub 20090204056 A1),
Regarding claim 13, the modified invention of Adanny teaches claim 11, however fails to teach, wherein the sensing of the voltage fluctuation comprises converting a current signal sensed at a primary side of a transformation module into a sensed voltage signal.
Nitzan teaches a device in the same field of endeavor, comprising a sensing means for determining changes in current, wherein a current to voltage converter is used for converting the sensed current into a voltage output for adjusting and controlling the voltage source and stimulation parameters ([0022]-[0023]).
It would have been obvious to one of ordinary skill in the art, to have modified Adanny to include the current to voltage converted to convert the sensed current to a voltage output, as taught by Nitzan, to allow the control module to adjust the stimulation parameters based on a sensed voltage rather than the current as is commonly done and well known in the art and further modify the teachings of Adanny.
Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny et al (U.S. PG Pub 20140249522 A1) in view of in view of Shunsuke (JP Patent 2015226114)  as applied to claim 11, and in further view of Nitzan (U.S. PG Pub 20090204056 A1), and John et al (U.S.PG Pub 20060149337 A1).
Regarding claim 14, Adanny teaches claim 11, however fails to teach wherein the sensing of the voltage fluctuation comprises: generating a refined current signal by filtering a signal in a set frequency band or more from the current signals sensed at a primary side of a transformation module; and converting the refined current signal into a sensed voltage signal.
John teaches an invention in the same field of endeavor, wherein a sensing subsystem, filters the sensed signal in a set frequency band ([0048] teaches that the sensing subsystem can perform processing of sensed data, such as filtering; [0074] teaches the sensor having a low pass cut-off of 250Hz).
Nitzan teaches an invention in the same field of endeavor, comprising a sensing means for determining changes in current, wherein a current to voltage converter is used for converting the sensed current into a sensed voltage output for adjusting and controlling the voltage source and stimulation parameters ([0022]-[0023]).
It would have been obvious to one of ordinary skill in the art, to have further modified Adanny to have a the sensing module comprise a filter to filters a signal in a set frequency band or more from the current signal sensed at the primary side of the transformation module to generate the refined current signal, as taught by John, in order to remove unwanted frequencies and enable separation of stimulus artefact from a biological rhythm at the same frequency as the modulation of the vector field (john [0074]), and include the current to voltage converted to convert the sensed current to a sensed voltage output, as taught by Nitzan, to allow the control module to adjust the stimulation parameters based on the voltage of the sensed current signal.
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792